 INDIO COMMUNITY HOSPITAL129IndioCommunityHospitaland CommunicationsWorkers of America,Local 11588,AFL-CIO.Cases 21-CA-12970 and 21-CA-13350June 24, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn March 26, 1976, Administrative Law JudgeRichard D. Taplitz issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief, and the Re-spondent filed a brief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.1The GeneralCounsel has excepted to certaincredibilityfindings madeby theAdministrative Law Judge It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrectStandard Dry Wall Products,Inc,91NLRB 544 (1950),enfd 188 F 2d362 (C A 3,1951)We have carefullyexamined the record and find no basis for reversing his findingsDECISIONSTATEMENT OF THE CASERICHARDD. TAPLITZ,Administrative Law Judge- Thiscase was heard in Riverside,California,on December 3and 4, 1975. Thecharge in Case 21-CA-12970 wasfiled onSeptember4, 1974,by Communications Workers of Amen-ca,Local 11588,AFL-CIO,herein calledtheUnion. Acomplaint based on that charge issued on October 31,1974, alleging that Indio Community Hospital, hereincalled Respondent, violated Section 8(a)(1) of the NationalLabor Relations Act, as amended.The matter came on forhearing before an Administrative Law Judge on January 8,1975, at which time all the parties agreed to an informalsettlement agreement which was approved by the RegionalDirector of Region 21 on January 9, 1975. The Administra-tive Law Judge adjourned the hearing indefinitely for com-pliancewith the settlement agreement. On January 29,1975, the Union filed a new charge in Case 2l-CA-13350alleging that Respondent engaged in a postsettlement vio-lation of Section 8(a)(3) and (1) of the Act. On March 5,1975, counsel for the General Counsel moved the Adminis-trativeLaw Judge to remand Case 21-CA-12970 to theRegional Director for Region 21 for appropriate furtherproceedings. The motion was granted by order of the Ad-ministrative Law Judge dated March 12, 1975. On March17, 1975, the Regional Director vacated and set aside thesettlement agreement in Case 21-CA-12970. On March 19,1975, the Regional Director issued an order consolidatingCases 21-CA-12970 and 21-CA-13350, and a consolidat-ed amended complaint alleging that Respondent violatedSection 8(a)(1) and (3) of the Act.IssuesThe primary issues are:1.Whether Respondent violated Section 8(a)(3) and (1)of the Act by discharging Juanita Savoy because of heractivities on behalf of the Union.2.Whether the settlement agreement was properly setaside, and if it was properly set aside whether Respondentviolated Section 8(a)(1) of the Act by threatening employ-ees with loss of employment or discharge if they supportedthe Union, and by promising employees increased benefitsrelating to a pension plan to discourage union support.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf of theGeneral Counsel and Respondent.Upon the entire record of the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a corporation engaged in the operation ofan acute proprietary hospital in Indio, California. Respon-dent annually derives gross revenuein excessof $250,000.It annually purchases and receives goods valued in excessof $50,000 from suppliers located in California who in turnpurchase and receive thosesamegoods directly from sup-pliers located outside of California. The complaintalleges,the answer admits, and I find that Respondentis an em-ployer engaged in commerce and ina businessaffectingcommerce within the meaning of Section 2(6) and (7) ofthe Act.It.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.225 NLRB No. 17 130DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. The Sequence of Events1.The settingRespondent operates a proprietary hospital in Indio,California. Surgery is performed in an operating room,called the OR, within the Hospital. The OR is customarilystaffed by registered nurses, called RN's, licensed voca-tional nurses, called LVN's, and a housekeeper. On De-cember 2, 1974, Juanita Savoy underwent a surgical opera-tion and was placed on leave of absence.' Prior to her leaveof absence,Savoy was an LVN scrubnursein the OR. Asa scrub nurse, she was required to "scrub" for surgicallysterile operations and to hand the sterile instruments to thedoctors who performed the operations. On January 20,1975, while Savoy was still on leave of absence, Respon-dent laid her off. The General Counsel contends that thelayoff was motivated by Savoy's union activity. Respon-dent contends that it laid off Savoy because the OR wasoverstaffed2. Savoy's union activity and Respondent's knowledgethereofSavoy began her employment as an LVN with Respon-dent in October or November 1971 At that time she wasassigned to general floor care. During the early part of heremployment she worked for about 7 months on the nightshift from 11 p.m. to 7 30 a.m. For about 6 weeks in 1973she was off work because of an injury. For the last year ofher employment with Respondent she was assigned towork as a scrubnursein the OR Respondent consideredher to be a good worker. She was given raises on July 1 andNovember 17, 1974. She also received a favorable writtenevaluation. Pamela Buxton, who was director of nurses 2 atthe time Savoy was laid off, credibly testified that she hadcomplimented Savoy on her climb through the ranks as anurse and on her good work. She also credibly testified thatSavoy was a good and industrious nurse.3In the latter part of April 1974, Savoy contacted repre-sentativesoftheUnion and began to organizeRespondent's employees on the Union's behalf. Savoy cir-culated showing of interest cards for the Union and openlytalked with the employees regarding the benefits of union-ization.She organizedan in-plant union committee. In ad-dition she held four union meetings at her home. Respon-dent had knowledge of Savoy's activities on behalf of theUnion. Buxton admitted that beginning in April and MayiAt the time she went on leave of absence,Respondent did not have anyforms available for such leaves and Respondent did not put in a writtenrequest for her leave However,Respondent treated her as being on leave ofabsence and Respondent concedes that her subsequent layoff was unrelatedto the lack of written request2The complaint alleges, the answer admits,and I find that Buxton was asupervisor within the meaningof the Act9As is set forth in more detail below, Savoy did have some personalitydifficulties with certain coemployees and on one occasion she was given areprimand by Respondent However, Respondent concedes that the layoffwas not based on any misconduct of Savoy1974 she saw Savoy and knew that Savoy was campaigningon behalf of the Union. Savoy's immediate supervisor, Sus-anne Caldwell, who was OR supervisor,4 admitted thatduring the summer of 1974 she knew about Savoy's unionactivity.On one occasion during that summer she went toSavoy's house to pick up her (Caldwell's) daughter whowas being looked after by Savoy's daughter. She arrived atSavoy's house shortly before a union meeting was to beginand at that time she spoke to some union agents. Caldwellcredibly testified that she allowed Savoy to leave work ear-ly so that Savoy could go home to prepare for the unionmeeting. Iva French, who was Respondent's hospital ad-nunistrator,5 also acknowledged that she knew that Savoywas very active for the Union from the very beginning ofthe campaign.3. Buxton's remarks to Savoy in mid-July 1974On July 3, 1974, the Union filed a petition for an elec-tionAbout mid-July, Savoy was called into the office of Di-rector of Nurses Buxton. There is a sharp dispute as towhat was said at that meeting. Savoy testified to the follow-ing. Buxton told Savoy that she (Buxton) wanted to talk toher about the union activities that were going on amongthe LVN's in the Hospital; Buxton said that she wantedSavoy to stop organizing and to stop the union activities;Buxton said that if Savoy had to organize, Buxton wantedto encourage her to do so through the nursing association;Savoy replied that the nursing association was not strongenough to give them the representative they needed; andBuxton then said, "Juanita, I want you to know that youcan getyourselfinto realhot water by doing this." Savoyalso testified that she told Buxton that Buxton had brokenthe law; that Buxton replied that she had not and that shewas caught in the middle; and that Savoy replied that sherealized that Buxton had to say what she was told to say.Buxton, in her testimony, acknowledged part of the con-versation and denied other parts. Buxton testified to thefollowing: Buxton called Savoy in to discuss a progressreview and merit increase. Buxton complimented Savoy onher climb through the ranks as a nurse and on her goodwork. Buxton said that the LVN's were attempting to ob-tain professional status, such as that held by RN's, andthat it might be better for Savoy to work through one of theprofessional associations, such as the California Nurses As-sociation, rather than an outside labor organization.' Bux-ton testified that she did not tell Savoy that she wanted totalk to Savoy about the union activity; that she did not tell4Caldwell had authority to issue written warning notices, to evaluatenurses in the operating room for promotions,and to authorize employees togo home early I find that she was a supervisor within the meaning of theAct5French was a supervisor within the meaning of the Act6 In her initial testimony Buxton testified that she did not know whetherthe California Nurses Association was discussed and that she suggested thatSavoy start activity with the California Licensed Vocational Nurses Associ-ation In that initial testimony Buxton averred that she suggested to Savoythat Savoyadvance her professionalism through that organization or anorganization like it After reviewing her affidavit, she recalled that she hadsuggested that Savoy work through one of the professional associations,such as the California Nurses Association,rather than an outside labororganization INDIOCOMMUNITY HOSPITAL131Savoy that she wanted Savoy to stop organizing at the Hos-pital; that she did not tell Savoy that Savoy could get her-self in trouble; and that nothing was said about Buxtonbeing in the middle. Buxton averred that she did recallsomething being said about her having broken the law.As between Buxton and Savoy, I credit Buxton. Buxtonwas no longer employed by Respondent at the time of thehearing. In April or May 1975, Respondent merged withanother hospital and Buxton's position was eliminated. Shenow has an on-call teaching position at College of the Des-ert. It is possible, of course, that she has an interest in theproceeding in that she may desire a reference from Re-spondent at some future time, but she impressed me whileshe was on the stand as a witness who was not personallyaffected by the outcome of this proceeding and who wastrying to relate the facts as accurately as she could remem-ber them. She did not hesitate to admit that she did try toencourage Savoy to become active in a nurses organiza-tion. Savoy's testimony, viewed as a whole, convinced methat she was not always candid. As set forth below, I be-lieve that her testimony concerning certain company-heldmeetings was exaggerated. In addition, also as is discussedbelow, I believe that her version of a postdischarge conver-sation with Buxton was not reliable.In sum, I find that Buxton called Savoy into the office ofthe director of nurses and told her that it might be betterfor her to work through one of the professional associa-tions such as the California Nurses Association, ratherthan an outside labor organization. I do not credit Savoy'stestimony that Buxton told her that she (Savoy) could getherself into real hot water through her activity on behalf ofthe Union. Nor do I credit Savoy's other assertions that arecontradicted by Buxton.'we don't generate earnings . . . if that happened, we'dsoon be out of business. We've got four hospitals inthis area-Desert Hospital in Palm Springs, Eisen-hower Memorial Hospital in Palm Desert, Valley Me-morial and us in Indio. If our doctors don't like theway we are handling things, they simply admit theirpatients elsewhere.Without patients, we can't coverour expenses, much less have the money to raise sala-ries and benefits that I personally have always pushedas hard as I know how, to get for our employees.*****Many doctors believe patient care drops when ahospital becomes unionized. This has happened at oneof our sister AMI hoppitals-Westminster Hospital inOrange County, California. One of the two unionstrying to get into our hospital here has gotten intoWestminster Hospital and patient care has droppedoff.Many doctors don't like to put patients into hospi-tals that don't provide good patient care. And, withthe competition we have from Eisenhower, Desert,and Valley hospitals, that becomes a very real concernto me. As you know, we don't have any control overwhat doctors do or don't do. Patients providejobs forall of us and if patient counts go down at our hospital,thatmeans fewer jobs. After experimenting withunions for a year at Westminster Hospital, employeesthere have filed a petition to get the union out. Theunion not only hasn't done anything for the employeesthere, it has upset employees because patient care hasfallen off.We'll tell you more about the union situa-tion atWestminster Hospital and the problems theunion has created there in future meetings.4.The company meetings with employeesRespondent held three series of meetings with employ-ees.The first was on August 27, 1974. Savoy attended ameeting on that date which was conducted by HospitalAdministrator French. About 10 or 12 employees werepresent at that meeting. Respondent's labor consultant,Fred Long, was also present. Before the meeting, Frenchand Long had prepared a written presentation. Frenchread it to the employees. During her presentation, Frenchtold the employees, in part, as follows:.. . We've got to worry about doing the best we knowhow to do for the employees of the hospital and that isa big responsibility.We've got to be able to get alongwith the doctors practicing in our area and that some-times leaves me with a migraine headache when I gohome at night. Doctors and employees are both crit-ical ingredients to a hospital .. to make that hospitalable to best serve our patients.What do I mean by this? Well, first of all, if wedon't have doctors admitting patients to our hospital,7 Savoy also testified that about 3 weeks before the election,which washeld on September27, 1974,she passed Buxton in the hall and Buxton saidthat she(Buxton) was concerned about the union activities because theywere pitting friend against friend Buxton testified that she did not recallany such conversation I do not credit SavoyI think we have room for improvement in some ar-eas, but we've got to start making money before wecan start making improvements. For example, therehave been studies made over the past year and a halfto implementa pension planat this and other Amen-can Medicorp hospitals.We are all hopeful that such aplan will become effective the beginning of next year.However, there is more to getting such a plan than justsaying "Let's put one in." The kindof plan our hospi-tals in the American Medicorp group are planning tohave is non-contributory;thatmeans the employeespay nothing;the hospitalpays allthe cost. Such a planwould cost our hospital $60,000 a year on the basis ofour best estimates. That means we've got to get ourpatient census up to be able to earn that $60,000 need-ed topay for sucha program. There is no way in theworld we can have a pension plan like we have beenplanning on unless and until we have the money topay for it.French went on to explain the benefits already providedby Respondent.She passed out a "bank book" whichshowed employee benefits.She told the employees: "So,now, NOT ONE,but TWO unions comealong. Theyare a busi-ness, dust like any other business.Theyhave one and onlyone objective in mind. . .and that is to start collecting 132DECISIONSOF NATIONALLABOR RELATIONS BOARDmoney from you." French then wrote on a blackboard fig-ures relating to union dues. She told the employees thatunions can make all the promises in the world but theycould not guarantee a thing. She also told them that theonly thing a union could guarantee was that union dueswould be deducted from the paycheck each month and shepassed out some cards with a red dot with the explanationthat union dues would be paid until they blew on the dotand it turned blue. She also passed out a "union guaran-tee" sheet which read:To show you union promises aren't worth a pluggednickel, have the union organizer sign these writtenguarantees:1.Iguarantee that employees of Indio ComunityHospital will receive a wage increase ofcentsan hour if our union gets in.2. I guarantee that employees will get a pensionprogram in the very first contract we negotiate withthe hospital.3. I guarantee that the union will guarantee eachemployee's job at the hospital even if the patient cen-sus drops.4. 1 guarantee that if the union gets in there will beno strikes at the hospital.5. I guarantee that employees of the hospital willnot be fired for cause.6. I guarantee that the union will force the hospitalto hire more employees.7. I guarantee that doctors won't put patients atPalm Springs, Eisenhower and Valley Hospitals, if theunion gets in at ICH.After each paragraph there was a blank for a unionorganizer's signature and a date. The "guarantee sheet"ended:I,,the union organizer guarantee theabove items I have signed and give each employeethe right to sue my union for breach of these guaran-tees, as the agent of my union.Union Organizer's SignatureDateFrench told the employees, in substance, that the Unionhad promised them the things mentioned in the guaranteesheet and told them to see if the union organizer wouldsign it.The above findings are based on the credited testimonyof French which was corroborated in large measure byLong and Margaret Hardy, an LVN currently employed byRespondent.Savoy testified that French told the employees that Re-spondent had been working on a pension program whichwould be paid for by Respondent and that if the Union gotinto the Hospital it was very likely that the employeeswould not get that pension program because the Unionwould negotiate its own contract and its own pension pro-gram. Savoy also averred that French told the employeesthat if Respondent operated at a profit and if the Uniondidn't get in, the employees would get the pension programthat Respondent had been working on. Belle Terry, an RNwho is currently working for Respondent and who testifiedon behalf of the General Counsel, averred that French saidthat a pension plan was being considered and that if thingscontinued to go well at the Hospital that they would comeup with a pension plan for the employees. French testifiedthat the only thing she said about pensionswas as is setforth in the findings above. Her testimony was corroborat-ed by Hardy and Long. I do not credit Savoy's testimonyconcerning the pension plan.Savoy testified that French told the employees if therewas a strike that those employees would be replaced be-cause she had sick people to take care of. Savoy also testi-fied that French said the employees would strike. Terry, inher testimony, did not refer to any such remark by French.French, Long, and Hardy denied that any such remark wasmade. I do not credit Savoy with regard to this "strike"remark.Savoy testified that French told the employees that shehad taken a poll of the doctors at Respondent and that itwas their opinion that if the Union got into Respondentthe quality of patient care would decrease and that it haddecreased at other hospitals. Savoy also averred thatFrench told the employees that if the Union got into theHospital and the quality of patient care decreased, thatdoctors would be forced to take their patients elsewherewhere they would receive quality patient care. Terry cor-roborated Savoy with regard to those remarks. Terryaverred that French said that a survey had been takenamong doctors who brought patients into the Hospital andthat they felt if the Union was successful that there wouldbe a decline in the quality of patient care so that theywould probably take their patients to other hospitals. Har-dy, Long, and French denied that there was any referenceto polls. I credit French's testimony, the details of whichare set forth in the findings above. She had carefully pre-pared her presentation in writing with the help of Long andIbelieve that her recollection of what was said was moreaccurate than Terry's. I do not credit Savoy. It is notedthat French was not employed by Respondent at the timeof the hearing In April or May 1975, American Medicorp,which owned Respondent, sold the Hospital to a group ofphysicians that owned Valley Memorial Hospital. At thattime she remained in Respondent's employ as assistant ad-nunistrator. Later while she was on leave of absence shewas laid offSavoy testified that at later meetings French made re-marks about union stewards and unionfines.There is nocorroboration for Savoy's testimony in that regard. Thesubstance of that testimony was denied by French andLong. I do not credit Savoy where her testimony differedfrom that of French and Long concerning what occurred atthe meetings I do credit the testimony of French and Longthat Savoy spoke in favor of the Union for about 5 minutesduring the second meeting.5.The election, Caldwell's remark about the objections,Savoy's warning notice, and the settlement conferenceOn September 27, 1974, agents of the Board held anelection in two separate bargaining units of Respondent'semployees. A majority of the employees in each unit voted INDIO COMMUNITY HOSPITAL133against representation by the Union.8 Thereafter the Unionfiled objections to the election.Sometimein November 1974, Savoy told OR SupervisorCaldwell that someone had called from the Board askingforBelleTerry's home address Caldwell asked whichboard, and Savoy replied that there wassomekind of suitbeing brought against the Hospital with regard to the elec-tion.Caldwell said that it seemed silly to her that theUnion would bring some kind of suit against the Hospitalbecause the Hospital won so overwhelmingly.9For some time before October 18, 1974 Caldwell hadbeen receivingreports that Savoy was having difficulty get-ting along with other employees in the OR. On March 12,1974, Caldwell received a report on that matter from Savoyherself. On that date Savoy wrote a note to Caldwell whichbegan: "This is not a letter of resignation. I just plain quit.reasons:1.Personality conflict! (I cannot now nor will Iever be able to work with Mrs. Metzger 8 hours a day 5days a week plus overtime.) . ..." Thereafter there werecomplaints about Savoy from employees Wilson, Metzger,and Parker. During the summer of 1974 Terry complainedto Buxton about tension in the OR On October 18, 1974, awritten warning was given to Savoy which was signed byBuxton and Caldwell. She had never received a writtenwarningbefore. The warning mentioned personality con-flicts with other employees in the OR However, on No-vember 17, 1974, Savoy was granted another increase inpay.The original complaint in Case 21-CA-?2970 (which al-leged that Respondent threatened employees with dis-charge iftheysupported the Union and also threatenedemployees at the August 27, 1974, meeting) was consolidat-ed with the Union's objections to the election and the en-tirematterwas scheduled to be heard before an Adminis-trative Law Judge on January 8, 1975. At the hearing, theunfair labor practicecasewas settled and the representa-tioncase was severed and remanded to the Regional Direc-tor with the understanding that the Union was tendering awithdrawal of the objections in the representation case. Byorder dated January 16, 1975, the Regional Director ap-proved the Union's request to withdraw the objections andcertified the results of the election.10 Savoy appeared at thehearing on January 8, 1975, on behalf of the Union. Long,French, and Buxton were also present. Savoy participated8The first unit included all employees except doctors,registered nurses,guards,and supervisors Of the 121 eligible voters,Icast a void ballot, 20voted for theUnion, 2 voted for Service EmployeesInternational Union,Local 102, AFL-CIO, and 78 voted against the participating labor organiza-tions In addition there were eight challenged ballots The second unit con-sisted of registered nurses and excluded professional employees,guards, andsupervisorsOf 31 eligible employees, 20 voted against the participatinglabor organizations,and there were 8 challenged ballots No votes werecounted for the Union The election was based on a stipulation for consentelection agreement9 These findings are based on the credited testimony of Caldwell Cald-well resigned as OR supervisor when the hospital was purchased by theother hospital and she accepted a job as RN A month later she resignedfrom that and left Respondent's employ She was not working for Respon-dent at the time of the hearing Savoy's testimony with regard to the inci-dent was similar to that of Caldwell To the extent it differed I credit Cald-well10The representation case has not been reconsolidated with the instantunfair labor practice casein the settlement discussions on behalf of the Union. At thetime she was on leave of absence, a status that she hadbeen in since December2, 1974.6. Savoy's leave of absence, the layoff, the fob offer, andthe dischargeOn December 2, 1974, Savoy underwentan operation atRespondent's Hospital for the removal of a possibly can-cerous growth on an ovary. Though the growth was non-malignant Savoy underwent a hysterectomy. She was in theHospital for 14 days but there were postoperative infectioncomplications for which she received treatment at homeand at her doctor's office. On the day of the operation shewent on leave of absence status. Respondent'swritten em-ployeemanual relating to leave of absence provides inpart: "An approved leave other than military or fury dutydoes not guarantee that your position or an identical posi-tion, or any position, will be held open." Savoy's doctor didnot certify that she had recovered sufficiently to be able toreturn to work until February 13, 1975. After she went onleave of absence on December 2, 1974, Savoy never calledRespondent with information concerning when she expect-ed to return to work. At one point while Savoy was out onleave of absence one of the nurses called her to see how shewas getting on. Caldwell got on the phone and spoke toher.Caldwell asked when Savoy thought she would begoing back to work and Savoy replied that she was notsure, that she had an appointment with her doctor, andthat the doctor should let her know. Savoy did not callCaldwell back.On January 20, 1975, while Savoywas still on leave ofabsence, Buxton wrote to her as follows:Iregret to inform you, that due to our recent acuteshortage of personnel in the Surgery Department andthe heavy case load in that area over the holidays, Ihave had to restaff positions there.Due to the foregoing conditions, you are laid off asof Monday, January 20, 1975.Enclosed is two weeks pay in lieu of notice.On January 29, 1975, the Union filed the charge in Case21-CA-13350 alleging that Savoy was unlawfully laid off.In February 1975, one of the LVN's working on the hos-pital floor gave notice that she would be leaving. Buxtontold a Mrs. DeCuir of Respondent's payroll department tocall Savoy and tell her of the opening. On February 27,1975,DeCuir called Savoy and told her that there was anopening on the 11 p.m. to 7 a.m shift with three nights'work on general floor duty and two night's relief work inthe intensive care unit. Savoy said that she would take itand DeCuir reported back to Buxton that Savoy had ac-cepted the position. On March 6, 1975, Savoy called Bux-ton regarding the schedule. Buxton told her the scheduleand reminded her to bring in an updated license and herdoctor's permission to return to work. On March 7, 1975,Savoy called DeCuir and said that she would only acceptthe position of LVN in the OR. Savoy testified that sheconsidered surgery to be one of the preferred places towork.While working in the OR her hours were 7 a.m. to3:30 p.m with a substantial amount of overtime and "call 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDpay."While working in OR she received $10 a day "callpay" for being available to work after the hours that werenormally worked. In a 14-day period she was generally oncall for 5 to 7 days. No "call pay" was paid for generalfloorworkor intensivecare work. However, if she hadtaken the night-shift position that was offered to her shewould have received a night-shift premium of 10 percent.In addition LVN's in theintensivecare unit work a gooddeal of overtime.On March 7, 1975, Hospital Administrator French wroteto Savoy unconditionally offering her recall from layoffstatusto fill a position as LVN to replace an LVN who wasleaving the Hospital effective March 10, 1975. The lettermentioned the previous conversations with Savoy and toldher that she was expected to return to work within 10 daysafter receipt of the letter or her employment would be ter-minated.The letter went on to say:We have only one (1) LVN classification at this hospi-tal.Upon your return to work here, your rate of paywill be the same as you were being paid while in theOperating Room. Your benefits remain the same andall other aspects of employmentremainthe same asbefore. This opening we are offering is the only open-ing we have for an LVN at the present time to whichwe can recall you. There is no logical reason, therefor,for you to reject this unconditional offer of reinstate-ment fromlayoff.We have continued your employ-mentlayoffstatus sinceour letter to you dated Janu-ary 20, 1975. We wrote that letter so that you couldcollect unemployment compensation. Unless we hearfrom you within ten days after receipt of this Certified,Return Receipt Requested, letter, your employment atIndio Community Hospital will be terminated for re-fusal to return to work from layoff, and the State Un-employment Compensation Board will be so notified.Savoy did not reply to the letter and on March 19, 1975,she was terminated by Respondent.On or about May 1, 1975, Buxton's employment wasterminated.Sometime thereafterBuxton metSavoy in thestateunemployment office. Savoy testified that they had aconversationinwhich Buxton told her that it was just aswell that she (Savoy) couldn't take Respondent's reinstate-ment offer"because that was a set up." Savoy also testifiedthat Buxton told her that it was just between Savoy, herselfand the gate post and that if Savoy repeatedit,she (Bux-ton) would call Savoy a liar. Buxton, in her testimony, de-nied making any such remarks. I believe Buxton to be acandid, credible witness and I have serious reservationsconcerning Savoy's veracity. I credit Buxton's denial.7.The circumstances surrounding Savoy's layoffImmediately prior to Savoy's leave of absence on De-cember 2, 1974, there was a staff of seven in the OR. Theywere RN and OR Supervisor Caldwell, RN's Terry andParker, LVN scrubnursesSavoy,Wilson, and Metzger,and housekeeper Duran. Savoy underwent her operationon December 2, 1974, and she was not released by herdoctor to return to work until February 13, 1975. On De-formed Caldwell that she would be out of work for 4 to 6weeks. About January 1, 1975, Wilson called Caldwell andtold her that it would be another 3 or 4 weeks before shecame back She called again on or about January 14 andsaid that she was coming back. She began work again onJanuary 20, 1975. About December 2, 1974, housekeeperDuran ii suffered an accident involving a broken bone forwhich hospitalization was required. Duran came back towork between January 10 and 20, 1975. About mid-De-cember 1974 Caldwell was notified of a death in her fam-ily.She was on emergency leave from the OR for about 3weeks from mid-December 1974 through early January1975.During that time Terry was acting OR supervisor.In December 1974 the OR was very busy and was under-staffed because of the various absences mentioned above.While Caldwell was on emergency leave and Terry wasacting OR supervisor, Terry repeatedly requested Buxtonto find additional help. On December 16, 1974, Maria Al-onzo was assigned part time to assist in the OR. She hadbeen an LVN working as a floating nurse who was as-signed where she was needed in the Hospital Prior to De-cember 16, 1974, Alonzo had no experience as a scrubnurse and on that date they began to train her. At first sheworked 2 or 3 days a week and later she was put on fulltimeTerry credibly testified that at the time of Savoy'slayoff Alonzo was still not fully trained and was not asqualified as Savoy. Terry also credibly testified that Savoywas a very good scrubber. Also in December 1974, LVN'sfrom general floor care were sometimes assigned to the ORto help in the recovery room. When Caldwell returnedfrom her emergency leave in early January 1974, the ORwas still understaffed and she also requested additionalhelp from Buxton. On January 13, 1975, Robert Watts wasassigned to the OR as an OR technician. An OR techniciancannot administer medication but he can scrub and putaway instruments. Watts had been working as a relief em-ployee in the laboratory on weekends During the first partof January he applied for a job in the OR. He had had 6months' formal training from the College of the Desert as asurgical technician and he requested a transfer to a full-time position as surgical technician. He began work in theOR on January 13, 1975. Terry credibly testified thatWatts did not grasp his duties quickly and that his perfor-mance was not as good as Savoy's.Every other week, when a payroll came out, HospitalAdministrator French reviewed the payroll records, the pa-tient census, and other data that would indicate what staff-ing was necessary throughout the Hospital. She had out-standing instructions from her supervisor, Kenneth Hahn,who was the group director of American Medicorp, to fol-low certain guidelines relating to staffing based on patientcensus.When layoffs were required under those guidelinesitwas her practice to call in the department head who wasin charge of the overstaffed department and explain theneed for a cutback. The practice was to lay off employeesfirstwho were on leave of absence and then employeeswith least seniority. As noted above Respondent's employ-ee manual provided that people on leave of absence wouldcemberIor 2, 1974, Wilson broke her hipand she in-11The housekeeper's function was to keep the OR clean INDIO COMMUNITY HOSPITALnot be guaranteed their jobs back. Laid-off employeeswere,however, eligible for immediate recall when moreemployees were needed.It was not uncommon for employ-ees onleave of absence to be laid off.12 Indeed Frenchherself, afterRespondent merged with another hospitaland after she was demoted to assistant administrator, wenton leave of absence and while she was on such leave shewas laid off.On January 15 or 16, 1975, French met with Buxton andthey reviewed the records that showed the number of full-time employees(called full-time equivalents),the hoursworked and costs on the OR. At that time there were ninefull-time employees listed as staffing the OR,includingthose on leave of absence. Caldwell had returned, Terryand Parker were still working, Wilson was scheduled toreturn within a matterof days,Metzger was still working,Duran had either returned or was shortly about to return,and Watts and Alonzo were working Savoy was still onleave of absence and Respondent didn'tknow when shewould return.Employees on leave of absence status did not receive payand were not guaranteed their jobs back, so it would ap-pear that Respondent would have little to gain by layingthem off before they asked to return to work. However,Buxton credibly testified that employees on leave of ab-sence status were counted in determining staffing quotasand when the quotas were overfilled the employees onleave of absence were laid off. Respondent's past practicesappear to be consistent with that testimony.On January 15 or 16, 1975, when French met with Bux-ton to review staffing requirements, there were nine full-time employees listed in the OR including those on leave ofabsence, and the guideline that French was required tofollow allowed only seven full-time employees in the OR.In addition, at that time the work in the OR had dropped.French told Buxton that she was overstaffed in the OR andthat some action should be taken immediately. Buxtonspoke about the matter to OR Supervisor Caldwell andtold her that French had said that they could not havemore than seven or eight people in the OR. Buxton saidthey would have to lay someone off. Caldwell told Buxtonthat Alonzo was progressing very well and there was muchless personality tension in theOR with Alonzorather thanSavoy. They agreed that Savoy would be laid off. At thattime Buxton did not know when Savoy could return. Bux-ton credibly testified that one of the things that she consid-ered was that if Savoy was laid off she (Savoy) would beable to collect unemployment insurance. Savoy was laid offon January 20, 1975. Later Buxton reported back toFrench and told her that Savoy had been laid off.12Pharmacist Joe Jarried had becomeveryillandwent on leave of ab-senceHe was not releasedto work byhis doctor and subsequently he waslaid off and then terminated VadaTatum hada serious eyeinjuryand alsohad not been released by her doctor to go back to work She went on leaveof absence and subsequently her position was eliminated and she was laidoffLoisSnodgrass,who is a registered nurse, was laid off while she was onleave of absence for sicknessThe recorddoes not indicate when thoselayoffs from leave of absence status occurred other than that they were in1973, 1974, or 1975 RNRuth Judd went on leave of absence in the springof 1974 While onleave of absence she was laid off In October1973 nursesaideMinnie Harris went on leave of absence and while she was on suchleave her position was eliminated and she was laid offB. Analysis and Conclusions1.The layoff of Savoy135Savoy was extremely active on behalf of the Union. Shecontacted the Union, circulated showing of interest cardsfor the Union,openly talked with employees regarding thebenefits of unionization,organized an in-plant union com-mittee,held union meetings at her home,spoke in favor ofthe Union at a meetingheld byRespondent,and spoke onbehalf of the Union at the settlement conference on Janu-ary 8, 1975Respondent admittedly knew of her union ac-tivity.Respondent harbored an animus against the Union.That animus was expressed in mid-July 1974, when Direc-tor of Nurses Buxton called Savoy into her (Buxton's) of-fice and told Savoy that it might be better for Savoy towork through one of the professional associations such asthe California Nurses Association, rather thanan outsidelabor organization.The animus was much more dramati-cally expressed by Hospital Administrator French in hermeeting with employees on August 27, 1974. French toldthe employees in only slightly veiled terms that their fobsdepended on their remaining nonunion. She pointed outthat doctors admit patients to hospitals; if doctors did notadmit patients to Respondent it would soon be out of busi-ness;many doctors believed patient care drops when ahospital becomes unionized,many doctors don't like to putpatients into hospitals that don't provide good patientcare, there were competing hospitals to which doctorscould refer patients, Respondent didn't have any controlover what doctors did or didn't do; and patient care pro-vided jobs and if patient count dropped at Respondent itmeant fewer jobs. French emphasized her point by request-ing the employees to ask the Union to sign a guarantee thatdoctors would not put patients at competing hospitals ifthe Union got in at Respondent. French pointed out to theemployees that if doctors didn't like the way Respondenthandled things they simply would admit their patients else-where and that without patients Respondent couldn't coverexpenses much less have money to raise salaries and bene-fits.She told them that Respondent had been having stud-iesmade for over a year and a half to implement a pensionplan and that they were all hopeful that such a plan wouldbecome effective the beginning of the next year. She alsotold them that there was no way in the world that theycould have a pension plan like the one they were planningunless and until they had money to pay for it. The messageto employees was clear-if there was a union there wouldbe less referrals from doctors, less income,and no pensionplan This also was reinforced by French's request that theemployees ask the Union to guarantee that the employeeswould get a pension program in the very first year it negoti-ated with the Hospital. French's remarks to the employees,which are set forth in detail in the findings above, establishthat Respondent was violently hostile toward the Union.Respondent laid Savoy off on January 20, 1975, whichwas only 12 days after she had manifested her continuedsupport of the Union by participating in the settlement 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscussions on behalf of the Union at the January 8, 1975,hearing. t 3Respondent's contention that it had to lay off Savoy be-cause it was overstaffed in the OR raises some questions.While Savoy was on leave of absence she was in a nonpaystatus and she did not have any right to return. From abusiness point of view Respondent had nothing to lose bywaiting until Savoy asked to return and then decidingwhether there was an opening or not.However Buxton'scredited testimony and Respondent'spast practices estab-lish that Respondent did lay off employees when they wereon leave of absence status. IndeedFrench,when she wasassistant hospital administrator,was laid off while she wason leave of absence status. Respondent counted employeeswho were on leave of absence in determining the numberof employees who were staffing a department. The creditedevidence establishes that in mid-January 1975 the OR wasstaffed with nine employees and the quota for the OR wasseven employees.Respondent laid off Savoy while keeping in its employ inthe OR two less experienced employees, Alonzo and Watts.However, on January 20, 1975, at the time Savoy was laidoff,Respondent did not know when Savoy would be ableto return. In addition Buxton had been told that Alonzowas progressing very well and there was much less person-alitytensionin the OR with Alonzo rather than Savoy.Though Respondent, as shown by its conduct, was mostanxious to prevent unionization, Savoy's layoff on January20, 1975, could have contributed little toward that goal.The Union had lost the election on September 27, 1974.While objections were outstanding there was the possibilityof a new election. However, on January 8 and 9, 1975, theoutstanding unfair labor practices were settled and on Jan-uary 16, 1975, the objections to the election were with-drawn and the results of the election were certified. At thatpoint it appears that the Union was out of the picture. Bylaying off Savoy, who was the Union's chief spokesman,Respondent took the chance of reactivating union activitythrough the renewal of unfair labor practice charges. If itleft her on leave of absence status that risk was minimized.Respondent's labor relations consultant Long impressedme when he testified as an extremely pragmatic man. Hisorchestration of the antiunion campaign indicated that hewas very anxious to keep the Union out of Respondent'spremises. The layoff of Savoy would not, under the circum-stances here, have helped him in that aim.On February 27, 1975, Respondent offered Savoy an op-portunity to return to the Hospital as LVN on the night13 It is also noted that the only written warning that Savoy received,which related to personality conflicts in the OR,was given about the sametime that OR Supervisor Caldwell told her that she thought it was silly ofthe Union to file a suit over the election Though the timing of the warningdoes raise some question,it is clear that Savoy did have difficulties in get-ting along with other employees in the OR Savoy had gone as far as to quitbecause of such personality conflicts and a number of employees had com-plained about Savoy If Caldwell was hostile to the Union that hostility wasnot even sufficient to keep her from allowing Savoy to leave work early inorder to prepare for a union meeting In addition Savoy received a pay raisenot long after the warning Taking all these matters into consideration I donot believe that a finding is warranted that the warning was related toSavoy's union activityshift with three nights' work on general floor duty and twonights' relief work in the intensive care unit. The chargealleging that Savoy was unlawfully terminated was filed onJanuary 29, 1975, and it is possible that Respondent wasmerely trying to cut its potential backpay liability. Howev-er, the fact that the offer was made does indicate that Re-spondent was willing to have Savoy back at the Hospital.There is no credible testimony that Respondent was tryingto "set up" Savoy or to give her an offer that she wouldrefuse.Respondent had no way of knowing that Savoywould refuse the offer. In fact, Savoy initially accepted theoffer on February 27, 1975, and only notified Respondentof her change of mind on March 7, 1975. Once Savoy wasback in the Hospital she could have been equally an advo-cate of the Union whether she was working in the OR or inother areas of the Hospital.Respondent had nothing togain by keeping her out of the OR if it believed she wasneeded there.Caldwell, Buxton, and French were the three supervisorswho were involved in the decision to lay off Savoy. Theyall testified that they knew about her union activity andthat the union activity had nothing to do with her layoff.At the time they gave their testimony none of them wereemployed by Respondent. French had been laid off whileshe was on leave of absence. Buxton's job had been elimi-nated after the merger. Caldwell gave up her supervisoryposition and then left Respondent's employ. All of themhad some reason to feel hostility toward Respondent Con-sidering all of the circumstances described above, and afterlistening to them testify, I believe that they were telling thetruth.Some of the evidence described above raises strong sus-picions with regard to Respondent'smotivation in layingoff Savoy.However, suspicions are not enough to establishthe General Counsel's case and I believe that, viewing theevidence as a whole, the General Counsel has not estab-lished by a preponderance of the credible evidence thatRespondent laid off or discharged Savoy because of heractivities on behalf of the Union.I shall therefore recom-mend the dismissal of those portions of the complaint thatallege that Respondent laid off or discharged Savoy in vio-lation of Section 8(a)(3) of the Act2.Respondent's conduct prior to thesettlementagreementOn January 8 and 9, 1975, all the parties entered into aninformal settlement agreement which provided that Re-spondent would not threaten employees with discharge orother reprisals because of their union activity and wouldnot in any like or related manner interfere with Section 7rights. The settlement agreement provided that appropriatenotices were to be posted.The settlement agreement fur-ther provided that. "Contingent upon compliance with theterms and provisions hereof,no further action shall be tak-en in the above case." The General Counsel contends thatthe settlement agreement was properly set aside becauseRespondent violated the terms of that agreement by un-lawfully discharging Savoy. Except for matters related tothe discharge of Savoy, the complaint does not allege nordoes the General Counsel contend that Respondent com- INDIO COMMUNITY HOSPITAL137nutted any postsettlement violations of the Act or other-wise violated that agreement.Respondent's presettlement conduct was fully litigatedand I have considered that conduct as background in eval-uating Respondent's motive or object in discharging Savoy.As the Board held inNorthern California District Council ofHodcarriers and Common Laborers of America, AFL-CIO(Joseph'sLandscaping Service),154NLRB 1384 (1965),enfd. 389 F.2d 721 (C.A. 9, 1968), presettlement conductmay be used as background evidence to establish the moveor object of a Respondent's postsettlement activities.14Respondent's presettlement conduct was of such a natureas to establish that Respondent was extremely hostile to-ward the union. That evidence of animus was fully consid-ered in evaluating whether or not Savoy's termination wascasually related to her union activity. However, for the rea-sons set forth above I have found that Savoy was not laidoff because of her union activity and that the layoff did notviolate the Act. The General Counsel has not establishedby a preponderance of the credible evidence that Respon-dent engaged in any postsettlement violations of the Act orany breach of the settlement agreement.InHenry I Siegel Co., Inc.,143 NLRB 386, enfd. 328F.2d 25 (C.A. 2, 1964), the Board held: "The Board willhonor a settlement agreement and will not set it aside un-less there is a breach of the agreement or a subsequentindependent violation of the Act by the parties to theagreement." InUnited Dairy Co,146 NLRB 187 (1964),the Board reinstated a settlement agreement and dismisseda complaint after referring to the Board's general rule: "notto go behind a settlement agreement unless the Respondenthas failed to comply with it or has since engaged in inde-pendent unfair labor practices."14 See alsoCloverleaf Cold Storage Co,160 NLRB 1484 (1966)In sum, I find that the General Counsel has not estab-lished by a preponderance of the credible evidence thatRespondent has failed to comply with the settlement agree-ment or that Respondent has since engaged in independentunfair labor practices. I shall therefore recommend that thesettlement agreement approved on January 9, 1975, be re-instated and the complaint be dismissed in its entirety.CONCLUSIONS OF LAW1.Respondentisanemployer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act3.Respondent did not violate Section 8(a)(3) and (1) ofthe Act by laying off or discharging Savoy.4.The parties hereto entered into a settlement agree-ment which was approved on January 9, 1975, and Re-spondent has not failed to comply with it and has not en-gaged in any postsettlement unfair labor practices.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 15The settlement agreementapproved on January 9, 1975,is reinstated and the complaint is dismissed in its entirety.15 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions and recommended Order herein shall, as provided in Sec10248 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions and Order,and all objections thereto shall bedeemed waived for all purposes